COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:           Karl J. Lyons v. Terry David Ortego and Donna Hall Ortego,
                               individually and d/b/a D&D Supply

Appellate case number:         01-17-00092-CV

Trial court case number:       2014-31125

Trial court:                   281st District Court of Harris County

Date motion filed:             October 29, 2018

Party filing motion:           Appellees

       Appellees Terry David Ortego and Donna Hall Ortego, individually and d/b/a D&D
Supply, filed a motion for rehearing of this court’s August 23, 2018 opinion. The court requests a
response to this motion. The response is due on or before Monday, December 3, 2018.

       It is so ORDERED.


Judge’s signature:     /s/ Michael Massengale

Panel consists of:     Chief Justice Radack and Justices Massengale and Brown


Date: November 2, 2018